1    MARYANNE B. COOPER, SBN215563
     maryanne@emisonhullverson.com
2    MILES B. COOPER, SBN209085
     miles@emisonhullverson.com
3    EMISON HULLVERSON LLP
     1005 Sansome Street, Suite 330
4    San Francisco, California 94111
     Tel: (415) 434-2111
5    Fax: (415) 434-2112
6    ATTORNEYS FOR PLAINTIFF
     Waymond Smith
7
     H. GREGORY NELCH, SBN
8    HNelch@CHDLawyers.com
     CODDINGTON HICKS & DANFORTH
9    555 Twin Dolphin Drive, Suite 300
     Redwood City, California 94065
10   Tel: (650) 592-5400
     Fax: (650) 592-5027
11
     ATTORNEYS FOR DEFENDANT
12   Jesus Fernandez-Rocha (incorrectly sued as Jesus FernandezRocha)
13

14                        IN THE UNITED STATES DISTRICT COURT
15                          NORTHERN DISTRICT OF CALIFORNIA
16
     WAYMOND SMITH,                                      CASE NO. 5:18-cv-03373-SVK
17
                   Plaintiffs,
18                                                       ORDER OF DISMISSAL OF
            v.                                           ENTIRE ACTION WITH
19                                                       PREJUDICE AS MODIFIED
     JESUS FERNANDEZROCHA,
20
                   Defendants.                           Case filed: June 7, 2018
21                                                       Trial date: Unassigned
22

23                                                  ORDER
24          Based on the foregoing stipulation by counsel,
25          IT IS ORDERED that this matter be dismissed with prejudice, with each side to
26   bear their own attorneys’ fees and costs. This order is dispositive of all remaining claims in
27   the case.
28   ///


                      ORDER OF DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
1             The case management conference and trial date are stricken. The court maintains
2    jurisdiction of this matter to the extent any issue arises over enforcement of any settlement
3    terms.
4
                      21 2019
      Dated: February____,                                _______________________________
5                                                         Susan van Keulen
                                                          United States District Court Judge
6

7

8

9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                -2-
                    STIPULATION FOR DISMISSAL OF ENTIRE ACTION WITH PREJUDICE
